DETAILED ACTION
The papers submitted on 06 June 2022, amending claims 1, 4, and canceling claims 10-15, 18-20, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2006/0105650 A1) in view of Bissinger et al. (US 5,078,932 A).
Regarding claim 1, Yeh discloses a method of making a thin construction element in sandwich lightweight construction and having a high-quality surface (title/abstract), comprising the following steps: 
a) providing a substrate film 20 (¶ 24; FIG. 1), 
b) introducing the substrate film into a lower die part 12 of a die 10 (¶ 23; FIG. 1), 
c) providing granular starting material 30 in the form of loose particles of an expandable particle foam (¶ 23; FIG. 1), 
e) introducing the partly expanded particles into a cavity of the lower die part (¶ 25; FIG. 1), 
h) heating the die to a predetermined temperature by injecting steam 33/34 to further expand the partly expanded particles into a completely expanded particle foam that bonds to the substrate film (¶¶ 25-26; FIG. 1), 
i) curing/welding the particle foam to cure into a molded article (¶¶ 25-26; FIG. 1), and 
j) removing the molded article 300 from the die (FIG. 1; ¶ 27).
Yeh does not appear to expressly disclose d) only partly expanding the particles and h) further expanding the partly expanded particles.
However, Bissinger discloses a method of producing thin-walled disposable casting patterns of expanded foamed plastic beads (title/abstract) in which the beads are partly expanded or pre-expanded prior to supplying them to a mold, and further expanding the beads within the mold (abstract, 4:57+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Yeh to include the pre-expanded beads of Bissinger, in order to allow for thin wall thickness molding without pores and faults (Bissinger abstract, 3:3+).
Regarding claim 2, Yeh discloses the substrate film is formed by a deep-drawn film (FIG. 1; ¶¶ 25-26).
Regarding claim 4, Yeh discloses further l) processing the molded article into a construction element (¶ 30; FIG. 4).
Regarding claim 5, Yeh disclose the film has a wall thickness between 1 to 6 mm (¶¶ 32, 34) which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 6, Bissinger discloses the cured-particle foam with diameters of about 2 mm and cross-section thicknesses of 5-7 mm (abstract), which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 8, Yeh discloses the expandable particle foam is of expandable polystyrene (abstract), or polypropylene (¶ 6).

Claims 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2006/0105650 A1) in view of Bissinger et al. (US 5,078,932 A) as applied to claim 1 above, further in view of Jäschke et al. (US 2016/0318220 A1).
Regarding claim 3, Yeh does not appear to expressly disclose a cover layer on a side of the particle foam facing away from the substrate film.
However, Jäschke discloses a method of producing foam containing vehicle body elements (title/abstract) with a similar method (FIG. 3-4; ¶ 26) in which including a step of: k) applying a cover layer 7 on a side of the particle foam facing away from the substrate film (FIG. 5; ¶ 26).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Yeh to include the cover layer of Jäschke, because such a cover layer is known in the art and could be incorporated into the Yeh process with expected results.
Regarding claim 7, Jäschke discloses the construction element is configured as a vehicle part for a motor vehicle, a commercial vehicle, or a trailer, like an interior fitting part, cargo compartment cover, cladding part, engine hood, roof element or roof segment, vehicle wall, or vehicle wall element (title/abstract, ¶¶ 1-4, 23+).
Regarding claim 9, Jäschke further positioning bulkhead parts 20, equated with the claimed reinforcing elements as tie rods, in the lower die part such that after the introduction of the partly expanded particles into the lower die part, the partly expanded particles surround the reinforcing elements (FIG. 6; ¶ 28).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2006/0105650 A1) in view of Bissinger et al. (US 5,078,932 A) as applied to claim 1 above, further in view of Hofbauer (DE 38 42 846 A1).
Regarding claim 16, Yeh does not appear to expressly disclose closing the mold between steps e) and j).
However, Hofbauer discloses a similar method of forming a foamed article (title/abstract) in which foam beads are deposited within the die 3 (FIG. 3) prior to closing the die 5 (FIG. 4-5).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Yeh to include the order of Hofbauer, because such an order is an alternate expedient that could be performed with expected results.
Regarding claim 17, Yeh suggests a further step between steps f) and j) of: opening the die (FIG. 1; ¶ 27).

Response to Arguments
Applicant's arguments filed 06 June 2022 have been fully considered but they are not persuasive.
Applicant contends that the newly amended claims require heating the die, and the heat is not directly applied to the foam and/or film. The Examiner disagrees with applicant’s interpretation. The amended claims recite,: “h) heating the die to a predetermined temperature to further expand the partly expanded particles into a completely expanded particle foam that bonds to the substrate film[.]” The cited prior art to Yeh injects superheated steam into the die in order to further expand the particles. First, the claimed “die” includes the cavity within which the steam is injected and the expandable particles are located. Thus, injecting hot steam into said cavity is functionally equivalent to the claimed “heating the die.” Second, the die would conduct heat from the hot steam during the injection step and result in “heating the die.” 
Additionally, Applicant contends that steam is not used in the instant invention because the substrate film may not be permeable to steam and that using steam would harm or destroy the additional overmolded inserts. These downsides to the use of steam as a heating material may be true, but the claims do not recite such features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kraatz; Arnim et al.
US 10,919,198 B2
§ 7:39+ discusses alternatives for heating a mold in a similar process with hot air, hot gas, or steam
MENJU Y et al.
JP 59-201826 A
Discusses heating a mold to further expanded foam beads in a similar process


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742